 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDWanda Petroleum,Division of Dow Chemical Com-panyandUnitedSteelworkersofAmerica,AFL-CIO--CLC. Case 15-CA-4734April 11, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent,Wanda Petroleum, Division of DowChemical Company, Paincourtville, Louisiana, its of-ficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order.On October 31, 1974, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief. The General Counselfiled a brief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and' briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.The various disavowals in the concurring opinion ofour colleague do not seem relevant to the present case.InPocatello Bartenders'both the majority and dissentagreed that the doubt necessary to justify an employer'swithdrawal of recognition of an incumbent union hadto be reasonably based on objective circumstances.'This was the test applied by the Administrative LawJudge here although he sometimes linked "good faith"language, which we agree should be avoided, with "rea-sonably grounded doubt" while making clear "that theasserteddoubtmustbebasedon - objectiveconsiderations."'Contrary to the assertion of our colleague neither wenor the Administrative Law Judge have applied Section10(b) to permit prounion solicitations but not antiunionsolicitations. Both here and inCombined Container,4the issue is whether finding a violation within the 10(b)period depends upon finding a violation prior to thatperiod. Our colleague's finding of a violation within the10(b) period without regard to the pre-10(b) conductseems to establish that here it is not so dependent.IBartenders, Hotel Moteland RestaurantEmployersBargaining Associa-tion of Pocatello, Ohio,213 NLRB No 74 (1974).2 The dissent was based principallyon disagreementas to whether thefacts of thecase satisfiedthis test3The standard of doubt in withdrawalof recognition cases has no rele-vance to thequestionof initialrecognitioninLindenLumber Division,Summer & Co.,190 NLRB 718, 721 (1971), to which ourconcurring col-league refers.The Supreme Court there held that the employer may refuserecognition without any showing of doubt of majority statusLinden LumberDivision,Summer & Co. v. NL.R.B.,419 U.S 301 (1974)4 Paper Productsand MiscellaneousChauffeurs, Warehousemenand Help-ers Local 27, affiliatedwith InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemenand Helpers ofAmerica (Combined Container Indus-tries),209 NLRB 883 (1974)Member Kennedy, concurring:Iconcur in the result. The Administrative LawJudge credited the testimony that Respondent solicitedemployee Guillot to sign a card to decertify the Unionand threatened him with discharge if he refused to doso. I join in affirming the Administrative Law Judge'sultimate finding that Respondent's withdrawal ofrecognition was unlawful solely because of the threat toGuillot.I disavow the Administrative Law Judge's relianceonPocatello Bartenders(213 NLRB No. 74) in whichI dissented. I also disavow the Administrative LawJudge's comments about Respondent's "good faith"doubt.We have refused "to reenter the `good-faith'thicket ofJoy Silk,which we announced to the Su-preme Court inGisselwe had `virtually abandoned... altogether.' " SeeLinden Lumber Div., Summer &Co., 190 NLRB 718, 721 (1971), enfd. 419 U.S. 301(1974).Finally, I disavow the Administrative Law Judge'sreliance on conduct occurring outside the 10(b) period.Ifprounionsolicitations are barred by Section 10(b) ofthe Act, as found by my colleagues in dismissing a CBcomplaint inPaper Products and Miscellaneous Chauf-feurs,Warehousemen and Helpers, Local 27, I.B.T.(Combined Container Industries), 209NLRB 883, Ithink we must similarly barantiunionsolicitations inCA cases. See my dissent inOrion Corporation,210NLRB 633 (1974).DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thiscase washeard at New Orleans,Louisiana,on August 28,1974, pursuant to a charge filed on January 22, 1973, by theUnited Steelworkers of America, AFL-CIO-CLC (hereinreferred to as the Union),and a complaint issued onJune 21,1974, amended on June 26 and August 15, 1974,and againat thehearing.The amended complaint alleged that Wanda Petroleum,Division of Dow Chemical Company (herein referred to asthe Respondent) violated Section (a)(1) and(5) of the Na-tional LaborRelationsAct, as amended(herein referred to asthe Act) by unlawfullyinterrogatingan employeeconcerninghis unionactivities; threateningemployees with discharge for217 NLRB No. 62 WANDA PETROLEUMengaging in union activities or for requesting time to discussa unilateral change with a union representative;advising em-ployees their increased benefits would be taken away if theUnion's unfair labor practice charge against the Respondentwas found to be meritorious;requiring employees to signstatements admitting poor attitudes toward the Respondentor their employment;soliciting employees to sign cards decer-tifying the Union and threatening them with discharge forrefusing; advising employees they would be better off todecertify the Union and become salaried employees; remov-ing a union notice of a meeting from a bulletin board reservedfor the Union;narrating a slide show to employees indicatingthe advisability of decertifying the Union or the likelihood itwould be decertified; unilaterally implementing without noti-fying or consulting with the Union a salaried operations planfor its employees; and by refusing to bargain collectively withthe Union by withdrawing recognition.Respondent in its amended answer filed on August 26,1974, while admitting it had withdrawn recognition of theUnion on or about December 28, 1972, denied having vi-olatedthe Act.The parties at the hearing were afforded full opportunityto introduce relevant evidence,to examine and cross-examinewitnesses, to argue orally on the record, and to submit briefs.Upon the entire record'in this case and from my obser-vation of the witnesses,and after due consideration of thebriefs filed by counsels for the General Counsel and theRespondent,2 I hereby make the following:FINDINGS OF FACTITHE BUSINESS OF THERESPONDENTRespondent, a Delaware corporation, has a facility, whichis the only facility involved in this proceeding, located atPaincourtville,Louisiana (herein referred to as the Paincourt-ville facility),where it is engaged in the refining and produc-tion of petroleum and related products. During the 12-monthperiod preceding June 21, 1974, a representative period, Re-spondent in the course of its operations at the Paincourtvillefacility purchased and received goods and materials valued inexcess of $50,000, which were shipped directly to it frompoints located outside the State of Louisiana,and Respondentsold and shipped goods and materials valued in excess of$50,000 directly from its Paincourtville facility to pointslocated outside the State of Louisiana.Respondent admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find,that the United Steelwork-ers of America,AFL-CIO-CLC, isa labor organizationwithin the meaning of Section2(5) of the Act.IGeneral Counsel's unopposed motion filed on September16, 1974,urging thatG.C Exhs 2,3,and 4 be received in evidence is hereby granted2 The Charging Party didnot submit a brief.-IIITHE UNFAIR LABOR PRACTICESA. Background377Respondent since on or about June1, 1972,has owned andoperated the Paincourtville facility.Previously it was ownedand operated by a joint venture comprised of Wanda Pe-troleum Company, Division of Ashland Oil Company (hereinreferred to as Wanda),Placid Oil Company, Dow ChemicalCompany, and Getty Oil Company with Wanda designatedas the plant operator having substantial powers of controlover the facility's operations including labor relations.On or about June 23, 1971, following a secret ballot elec-tion conducted under the supervision of the Regional Direc-tor ofRegion 15,on July 16, 1971, in which a majority' ofWanda's employees designated and selected the InternationalUnion of District 50, Allied & Technical Workers of theUnited States and Canada (herein referred to as District 50)as their representative for purposes of collective bargaining,the Regional Director certified District 50 as the exclusivebargaining representative of Wanda's employees in the fol-lowing unit:All productionand maintenanceemployeesincludinglabmen,employed by Employer at its Paincourtville,Louisiana,facility;excluding all meter men,pipeline em-ployees, plant clerical employees, technical employees,professional employees,watchmen and/or guards andsupervisors as defined in the Act.Respondent informed District 50 by_ letter dated May 30,1972, it would assume operations of the Paincourtville facilityon June 1, 1972, and would hire those employees who desiredto remain but the fringe benefit program established byWanda4 would be terminated. After recounting previousmeetings had been held between Respondent and District 50to discuss wages, fringe benefits, and working conditions tobe applicable to the Paincourtville facility, the letter stateduntil an agreement was reached the Respondent intended tocontinue in effect the same wages and would put into effectthe insurance program,weekly accident and sickness disabil-ity benefits,and policies concerning vacations,clothing al-lowance, and working conditions which they had previouslydiscussed in addition to a retirement plan upon approval bythe Dow Retirement Board. The letter further stated Re-spondent would not assume or recognize any contractualobligations District 50 may have had with Wanda, as District50 had represented,but offered to meet and bargain withDistrict 50 concerning the conditions of employment withrespect to the Pamcourtville facility employees.Respondent upon assuming operations of the Paincourt-ville facility on June 1 maintained the existing wages and putinto effect the various fringe benefits for the employees. Italso at the same time put into effect, for those unrepresentedemployees employed at the Breaux Bridge facility which ithad also acquired from Wanda,its salaried operations plan.Collective-bargaining negotiations between the Respond-ent and Distract 50 began on June 8, 1972, and on August 3,3 The tally of ballots disclosed out of a total of 29 eligible voters, 19 voteswere cast for District 50 and 9 votes against, with 1 challenged ballot.4No evidence was proffered to establish what fringe benefits the em-ployees had previously enjoyed 378DECISIONS OF NATIONAL LABOR RELATIONS BOARD1972, with no agreement having been reached,' District 50filed an unfair labor practice charge in Case 15-CA-4595alleging that the Respondent had violated Section 8(a)(5) and(1) of the Act by not bargaining in good faith. The RegionalDirector of Region 15 by letter dated July 31, 1973, dismissedthe charge.6Upon the merger of District 50 into the United Steelwork-ers of America, AFL-CIO-CLC, about September 1972 Re-spondent recognized the Union, as the collective-bargainingrepresentative of the employees in the aforementioned bar-gaining unit.Respondent admitted,and I find,such unitconstituted a unit appropriate for the purposes of collective'bargaining within the meaning of Section9(b) of the Act.B. InterferenceWith, Restraint, and Coercion ofRespondent's EmployeesRespondent's supervisory personnel at the Paincourtvillefacility included Plant Superintendent C. B. Cooley, Assist-ant Plant Superintendent Sid Barber,' and Operations Su-perintendent Eugene Key. Tony Ekker,who was the managerof raw materials operations for the Louisiana division of DowChemical Company at Plaquemine,Louisiana, also had man-agement and operational responsibilities for the Paincourt-ville facility.'General Counsel presented three witnesses, Thomas Guil-lot, Stephen Viso, and James Strubb, who testified concerningcertain conduct engaged in by Respondent's supervisory per-sonnel.Thesewitnesses were employedby theRespondent astechnicians at the Paincourtville facility and were membersof the Union's Local 14477. Viso served as president of Local14477 and Strubb since February 1973 had held the positionof recording secretary.Stephen Viso testified in June or early July 1972 ManagerEkker engaged him in a conversation during which Ekkerstated they would be better off without a union and said if hewere him he would get the union out.Viso's response was aslong as there was one man in the plant who wanted the Unionitwould be in the plant.9Manager Ekker described this conversation as an emo-tional and bitter outpouring by Viso of prior management'sinjustices perpetrated on the employees and a militant atti-tude about the solution of those problems, which was unioni-zationof that unit. Ekker claimed after Viso had brought upthe questionof the Unionas his solution to management'sproblems his response was that his experience with Dow'spersonnel orientation was such that a third party was not5According to Plant Superintendent C B Cooley, the last negotiatingmeeting washeld on July 28, 19726 The reasons given for dismissing the charge were there was insufficientevidence to establish that those companies comprising the joint venturewere joint employers of those employees at the Paincourtville facility and,even if it was to be found Wanda had entered into a collective-bargainingagreement with District 50, Respondent would not be obligated to honorsuch agreementeven if itwas a successortoWanda.7Plant Superintendent Cooley testified Assistant Plant SuperintendentSid Barber had resigned8Respondent admitted, andIfind thatPlant SuperintendentCooley,Assistant Plant Superintendent Barber, Operations Superintendent Key,and Manager Ekker were,at all times material herein its supervisors and/oragents within the meaningof the Act.9 This conversation which occurred outside the 10(b) period was offeredfor background purposesreally required,mentioning the working relationship withemployees. Ekker denied telling Viso to get the Union out.I credit Viso who I find was a more credible witness thanEkker. Apart from my observation of the witnesses not onlydid Ekker testify in an evasive manner but since Respondenthad already recognized and was bargaining with District 50at the time,his version was illogical.Respondent's supervisors after June 1, 1972, conductedperformance appraisals with the employees in the bargainingunit requiring them to sign their appraisal forms. Plant Su-perintendent Cooley testified the purpose of such appraisalswhich he conducted in 1972 with Manager Ekker and Opera-tions Superintendent Key present1° was to point out to theemployees their strong and weak points so their supervisorscould help them, and afterdiscussingthe appraisal formswith the employees they were asked to sign them in order toshow they had gone over them with the employees. Accord-ing to Cooley appraisal reports had also been kept on Wan-da's employees which they were required to sign. Althoughthe appraisal form utilized by Wanda was different than theappraisal form used by Respondent in 1972, different formswere also usedafter 1972.JamesStrubb testified in August 1972 he was called intoPlant Superintendent Cooley's office where Cooley, AssistantPlant Superintendent Barber,Operations SuperintendentKey, and Manager Ekker were present.Strubb stated after hisrequest to have counsel or a witness present was rejected, hewas interviewed and asked to sign his appraisal form, whichhe did. Included on the appraisal was a statement that hedidn't think before he acted in his job. According to Strubbduring the interview Manager Ekker said they would be bet-ter off decertifying the Unionand going alongwith Dow bynot being organized.Under cross-examination Strubb alsotestified Ekker told him he would not try to influence him buthe felt he would be better off under the Dow salary plan.Manager Ekker, without relating his version of the conver-sation with Strubb, denied telling employees they would bebetter off decertifying the Union and becoming part of Re-spondent's salaried operations program. Ekker stated his pur-pose at the appraisals,which he placed as occurring betweenJuly 12and 20,1972,was to make sureeveryemployeeunderstood that his union activity or inactivity concerningunionizationof the unit would-not be a part of his perform-ance appraisal. Ekker further stated they told the employeesthis was a free choice of theirs and whichever way the unitwent, that waTthe way they operated; and that Dow operatedboth union and nonunion facilities.Plant Superintendent Cooley did not state his version ofthe appraisal interview with Strubb. While Cooley testifiedthe only thing Ekker said about the Union during the apprais-als with the employees was that the appraisals were basedupon the employee's performance and had nothing to do withany affiliation the employee may have had with the Union,he acknowledged, as discussedinfra,he could not recall whatManager Ekker had said to Viso during the interview. Nei-therAssistant Plant Superintendent Barber or OperationsSuperintendent Key testified.10 Under cross-examination Cooley stated Assistant Plant SuperintendentBarber had assisted him with the 1972 appraisals. WANDAPETROLEUMI credit Strubb's testimony rather than Ekker,-whom Ihave previously discredited. Moreover none of Respondent'ssupervisors present gave their versions of the conversation orcorroborated Ekker's denial of having made suchstatementsto the employees.Strubb stated during his June 1974 appraisal, upon com-plainingto Plant Superintendent Cooley that he thought his1972 and 1973 appraisals were unfair, Cooley agreed and torethem up.-Plant Superintendent Cooley denied telling Strubb hisprior appraisals were unfair but acknowledged while apprais-ing employees in 1974 after some of them had objected totheir earlier appraisals he pointed out to them the prior ap-praisals served no purpose, whereupon he destroyed them inthe presence of the employee.Stephen Visostatedabout August 1972 he was called intoPlant Superintendent Cooley's office for his appraisal. Pre-sent besides Cooley were Manager Ekker, Assistant PlantSuperintendent Barber, and Operations Superintendent Key.Viso stated Ekker told him he had- a weak attitude towardsthe Company. Upon replying he didn't think so Ekker in-formed him if his attitude did not change he would probablybe fired. Viso stated when Ekker asked him to sign the ap-praisal his response was he wouldsignit but would not agreeto the statement made.Manager Ekker's versionwas duringViso's appraisal hisattitude was discussed by Cooley whose evaluation was Visohad a poor attitude within the plant concerning his workingactivities.Plant Superintendent Cooley, without giving his own ver-sion of the conversation with Viso, stated he recalled Ekkertalking to Viso during the appraisal but could not recall whatwas said. Again neither Assistant Plant Superintendent Bar-ber nor Operations Superintendent Key testified.Viso's performance appraisal dated July 13, 1972, whilereflecting his attitude was a little weak evaluated him as beinga good employee who was safety minded and showed signsof leadership.Similar commentsmade to Strubb and Viso dung theappraisals concerning their work were also contained on the1972 appraisal forms of other employees."Neither Strubb or Viso could establish a definite date forthe appraisalsand inasmuchas Ekker's testimony that suchappraisals occurred between July 12 and 20, 1972, was cor-roborated by the dates on the appraisals of Viso and otheremployees, I find the appraisals occurred during that period.Since other employees had receivedsimilar comments con-cerningtheir work and no evidence was offered to refute thevalidity of those remarks pertaining to Strubb and Viso I donot find they were discriminatonly motivated. Moreover,since the appraisals had occurred more than 6 monthspreceding the filing of the charge, no violation could befound.General Counsel contended at the hearing, although didnot allege in the amended complaint, that while during the1972 appraisals Respondent had found some criticism withrespect to each of the employees in the bargaining unit, afterthe salaried operations plan was put into effect in Januaryi tThose employees were John Connor, Sr , James Epperly, Roy Goudot,Author Joffnon, Wilbur Marcantel, and Lionel Naquin3791973, as' discussedinfra,no such critical remarks were con-tained intheirappraisals.However, contrary to the GeneralCounsel's assertion,an examinationof the performance ap-praisals submitted for the 23 employees12 covering both1972 and 1973 disclosed that although all of them had re-ceived critical remarks on their 1972 appraisals, those sameemployees, with the exception of five -of them," had also re-ceived critical remarks on their 1973 appraisals.Stephen Viso testified during October 1972 Plant Superin-tendent Cooley informed him he had heard from Dow Chem-ical Company in Plaquemine that he had threatened a- manand he ought to fire or prosecute him. Viso denied he hadthreatened anybody and told him the president of the Localhad the right under the Union's bylaws to find a man andbring him before the board.Inasmuchas no evidence wasoffered to establish what incident Cooley and Viso were refer-ring to with respect to the alleged threat, I do not find suchstatement by Cooley on its face to constitute a violation of theAct, as alleged.Thomas Guillot testifiedin lateNovember or early Decem-ber 1972 Assistant Plant Superintendent Barber told himDow did not care for a union and they would be better offwithout it: Barber said they were making a move to get theUnion out and needed only one more card to be signed.Barber told Guillot he would like for it to be him since theywere good friends and he didn't want to see him get hurt.Guillot stated when Barber asked him to help him out bysigning the card he replied he couldn't. Barber then told himthey had all the cards they needed and they didn't need hiscard but stated he hated to see him get hurt. Barber told himhe just wanted him to sign the card so he would still have hisjob. Barber also said Dowwas goingto look down on the guyswho didn't sign cards. Guillot stated he then signed the cardwhereupon Barber told him it was just going to be betweenEkker, Guillot, and himself. Barber put the cardin an enve-lope and left.Assistant Plant Superintendent Barber did not testify14and I credit Guillot's undenied testimony and find in lateNovember or early December 1972 Barber solicited Guillotto sign a card to decertify the union and threatened him withdischarge for refusing to sign the card."The amended complaint16 , further alleged that in April1973 Manager Ekker had narrated a slide show entitled "To-tal Concept" which indicated to employees the advisability ofdecertifying theUnion and/or the likelihood the Unionwould in fact be decertified.Thomas Guillot stated Manager Ekker pointed out thebenefits of both a salaried operationand a unionorganization12Raymond Blancard, Mervin Charlet, John Connor, Sr., Joseph Daigle,Allen Daze, Alton Dugas, Lmnwood Dugas, James Epperly, Thomas Guil-lot,Laurence Herbert, Arthur Joffnon, Alfred Landry, Charles Landry,Albert Leblanc, William Marcantel, John Newchurch, Jr., Benny Oliver,Howard Ott, Joseph Poche, Rumsey Rodrique, Charles Sagona, JamesScirotino, and Stephen Viso13 Joseph Daigle, Alton Dugas, Albert Leblanc, Rumsey Rodrique, andStephen Viso14 Plant Superintendent Cooley contended Barber had been instructed notto threaten or question employees about their union activities-is The threat of discharge is based upon Barber's statement to Guillot hedidn't want to see him get hurt and wanted him to sign the card so he wouldstillhave his job16Prior to its amendment at the hearing the amended complaint hadalleged the incident had occurred in August 1972. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDand why they came out better with a salary. James Strubbtestified Ekker showed them a slidelistingthe operations ofDow Chemical Company and its affiliates that had, beendecertified, which included the Paincourtville facility. Ac-cording to Strubb, Ekker told them they were glad to see theywere members of the salaried operations plan and their bene-fits and pay scale were better and they were better off as awhole with the Company.Neither Strubb or Guillot identified the title of the slidepresentation.Manager Ekker, who denied Respondent had a slide showentitled "Total Concept," testified that about May 28, 1973,he had narrated a slide presentation to the employees of thePaincourtville facility which was a factual history of DowChemical Company's management experience concerningthe salaried operations programsince1957.Under cross-examination Ekker stated he talked about the advantagesunder the salaried operations plan and what they had to lookto under the union situation and acknowledged showingthose operations that had been decertified, which includedthe Paincourtville facility.Inasmuch as this incident occurred after the Respondenthad already withdrawn recognition of the Union and placedthe employees under itssalariedoperations plan, as discussedinfra,I do not find such conduct violated the Act as alleged.Rather, such statements, as opposed to advising employeesabout why the Union should be decertified, were merely ex-tolling their present status.C. Respondent'sWithdrawal of Recognition of the Unionand the Unilateral ChangesOn or about November 30, 1972,a bargaining unit em-ployee filed a petition with Region 15 to decertify the Union;however, this petition was subsequently withdrawn aboutJanuary 2, 1973. A representative of Region 15 had notifiedRespondent's counsel on December 11, 1972, that the pend-ing unfair labor practice charge in Case 15-CA-4595 hadblocked action on the petition.On December 21, 1972, Respondent posteda notice in-forming the employees no action could be taken on the peti-tion untilthe unfair labor practice charge had been resolvedbut informed them if the Union agreed the Board could pro-ceed with an election on their petition.On or about December 28, 1972, Respondent receivedfrom a number of members of the bargaining unit cardssigned by 17 of the 31 employees in thebargainingunit whichstated they did not wish to be represented by Local 14477 orany otherunion."ManagerEkker by letter dated December 28, 1972, noti-fied the Union's Staff Representative John Courtney that amajority of the employees had notified them in writing theyno longer wished to be represented by the Union or any otherunionand that the continued recognition of the Union wouldbe unlawful, whereupon Respondent must withdraw recogni-tion of the Union as their bargaining representative.The following day Plant Superintendent Cooley notifiedeach employee in the bargaining unit that a majority of em-17Manager Ekker testified the cards which were not offered as evidencewere given to John Harvey, who was the personnel industrial relationsmanager for the Plaquemine unit.ployees had advised the Respondent they no longer wished tobe represented by the Union.Thomas Guillot testified that on December 29, 1972, hewas called into Plant Superintendent Cooley's office whereCooley, Assistant Plant Superintendent Barber, and ManagerEkker were present, and informed they were going to becomesalaried rather than hourly paid employees. Guillot stated hewas told if the decision came down in the Union's favor thosebenefits would end and they would renegotiate for differentbenefits.Guillot was unable to identify which of the threesupervisors had made the remark."Stephen Viso stated upon being called into the office thatsame day Plant Superintendent Cooley informed him sincethe majority of the cards had been signed and the Union nolonger represented them, they were going to put the salariedoperations plan into effect. Cooley further stated if the deci-sion came down in the Union's favor all of the benefits wouldgo back to where they were.Plant Superintendent Cooley without giving his version ofthe conversation with Guillot19 denied having informed em-ployees, and specifically Viso, if the Union's unfair laborpractice charge in Case 15-CA-4595 was found to bemeritorious by the Board all increased benefits would betaken away from the employees.Cooley's version of his conversation with Viso on Decem-ber 29, 1972, was that he told Viso the majority of employeeshad signed cards they didn't want to be represented by theUnion. When Viso questioned his statement he assured himthe cards were in the Company's hands and as a result theywere putting into effect a salaried operations plan informingViso what his salary would be. Cooley stated he told Viso ifthere was an election and it went in favor of the Union thenthey would go back to negotiating with the Union.Since Guillot was unable to identify who made the state-ments to him about benefits and Cooley denied having madesuch statements, I credit Cooley's denial. Further, inasmuchas Cooley impressedme as amore credible witness than Viso,I credit Cooley's version of their conversation.20Moreover,even assuming Viso's version was credited I am not per-suaded such remarks addressed to the president of theUnion's Local about the possible effects of an adverse deci-sion, would constitute a violation of the Act.Stephen Viso stated about the end of November or begin-ningof December 1972 he posted a notice of a union meetingon the bulletin board in Respondent's control room. Accord-ing to Viso each month for at least 9 months he had beenposting notices there and part of the bulletin board had beengiven to them for union notices. Later that day Plant Superin-tendent Cooley told him to take the union notice down. WhenViso replied he wouldn't Cooley informed him he was goingto fire him. Viso then asked if he could call a union represen-tative,SilasGonzales, whereupon Cooley, after replying hecould not, went to the control room and took the noticedown.18 The amended complaint only alleged Plant Superintendent Cooley hadengagedin such conduct.19Assistant Plant Superintendent Barber did not testify and ManagerEkker did not give his version of the conversation with Guillot.20 The decertification petition, which was still pending at the time of theirconversation, would account for the remark about an election WANDAPETROLEUMViso was unable to recall the date of this incident butestimated the date on the basis that he usually put his noticeup 2 weeks before the union meeting.21Plant Superintendent Cooley placed the incidenf as occur-ring on December 29, 1972, after he had talked to the em-ployees about withdrawing recognition of the Union and ac-knowledged that he had taken a notice about a union meetingdown from the bulletin board. Cooley, without denying partof the bulletin board had been reserved for the Union's use,stated he told Viso since the Union wasn't representing theemployees anymore there should not be any union activity onthe board. Viso's response was he didn't think a majority ofemployees had signed cards.Again I credit Cooley rather than Viso. Besides the reasonpreviously given, Viso, unlike Cooley, was uncertain of thedate and Cooley's version is consistent with the withdrawalof recognition.Based upon Cooley's own testimony I find that he hadremoved a union notice of a meeting from the bulletin boardreserved for the Union's useon December 29, 1972, after theRespondent had withdrawn recognition of the Union. Al-though Viso was not credited, his own version of the conver-sation failed to establish as alleged in the amended complaintthat Cooley had threatened him with discharge for requestingtime to discuss the change with a union representative sincethe alleged threat had occurred prior to his request to speakwith a representative.The parties stipulated and I find that the Respondent onJanuary 1, 1973, without consulting with the Union, unilater-ally changed the existing wage rates and other terms andconditions of the employees in the bargaining unit by institut-ing a salaried operations plan covering them.D. Analysis and ConclusionsThe General Counsel contended while Respondent deniedthat the Respondent violated Section 8(a)(1) and (5) of theAct:`By unlawfully interrogating,threatening,soliciting,advising,or instructing its employees with respect to theirunion activities;requiring them to sign statements about theirattitudes;narrating a slide show pertaining to decertificationof the Union;removing a union notice of a meeting from abulletin board;unilaterally implementing a salaried opera-tions plan; and by withdrawing recognition of the Union.Based upon my findings,supra,disposing of the variousother alleged violations of Section 8(a)(1) of the Act, for thosereasons stated,I have found Assistant Plant SuperintendentBarber in late November or early December 1972 solicitedemployee Guillot to sign a card to decertify the union andthreatened him with discharge for refusing to sign the card.I hereby find such conduct interfered with, restrained, andcoerced Guillot in the exercise of his rights guaranteed inSection 7 of the Act and thereby violated Section 8(a)(1) ofthe Act.21While Visostated union meetings were held the secondThursday ofeach month,no date was established for that particular meeting.22 Sec 8(a)(1) of the Actprohibits an employer from interfering with,restraining,or coercing its employees in the exercise of their rights guaran-teed in Section7 of the Act,while Sec. 8(a)(5) prohibits an employer fromrefusing "to bargain collectively with the representative of his employees"designated by a majority of them in an appropriate unit.381The remaining issues to be decided are whether Respond-ent violated Section 8(a)(5) of the Act23 by refusing to bar-gaincollectively with-the Union by withdrawingrecognitionof the Union;removing a union notice of a meeting from thebulletin board reserved for the Union's use; and unilaterallyimplementing without notifying or consulting with the Uniona salaried operations plan for its employees in the bargainingunit.Since the resolutionof thelatter issues is dependentupon whether the withdrawal of the recognition was unlawfulthat issue will be discussed first.The Board in a recent decision reiterated those legal princi-ples applicable to situations where an employer, as here, seeksto withdraw recognition from an established bargaining rep-resentative.Bartenders, Hotel,Motel and Restaurant Employ-ers Bargaining Association of Pocatello, Ohio,213 NLRB No.74.Those principles enunciated, with the authorities andcitations relied upon omitted, are as follows:It is well settled that a certified union, upon expirationof the first year following its certification, enjoys a rebut-table presumption that its majority representative statuscontinues.Thispresumption is designed to promote sta-bility in collective-bargaining relationships,without im-pairing the free choice of employees. Accordingly, oncethe presumption is shown to be operative,a prima faciecase is established that an employer is obligated to bar-gain and that its refusal to do so would be unlawful. Theprima faciecase may be rebutted if the employer affirma-tively establishes either (1) that at the time of the refusalthe union in fact no longer enjoyed majority representa-tive status; or (2) that the employer's refusal was predi-cated on a good-faith and reasonably grounded doubt ofthe union 's continued majority status.As to the secondof those, i.e., "good-faith doubt," two prerequisites forsustaining the defense are that the asserted doubt mustbe based on objective considerations and it must nothave been advanced for the purpose of gaining time inwhich to undermine the union.This second point means,in effect, the assertion of doubt must be raised "in acontext free of unfair labor practices."An employer in asserting its good-faith doubt of a union'scontinued majority status may not rely upon employee defec-tions from that union resulting from its own misconduct. SeeDaisy's Originals, Inc., of Miami,187 NLRB 251, 256 (1970),enfd. as modified 468 F.2d 493 (C.A. 5, 1972);Fremont News-papers. Inc.,179 NLRB 390 (1969), enfd. as modified 436F.2d 665 (C.A. 8, 1970); andBorenClay Products Company,174 NLRB 895 (1969), enfd. 419 F.2d 385 (C.A. 14, 1970).Upon applying those principles to the instant case the evi-dence established District 50 was certified as the bargainingrepresentative of the employees in the bargaining unit in-volved here less than a year prior to the change in ownership.Respondent upon assuming operations recognized, and bar-gained with District 50 as the representative of the employeesin the bargaining unit and following the merger of District 50into the Unionshortlyafter the certification year had expiredit then recognized the Union as their bargaining rerpresenta-tive.Under these circumstances,I find that at the time the23 The amended complaint didnot allege suchconduct also violated Sec.8(a)(1) of the Act. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent questioned the Union's majority status, a rebut-table presumption existed that the Union represented amajority of the employees in the bargaining unit admitted byRespondent to be an appropriate unit.Having shown a presumption of the Union's majoritystatus existed,a prima faciecase was established that Re-spondent was therefore legally obligated to recognize andbargain with the Union and its refusal to do so would beunlawful, unless suchprima faciecase was affirmativelyrebutted by the Respondent.Respondent contended, in reliance upon the receipt ofcards signed by a majority of its employees in the bargainingunit stating that they no longer desired union representation,that its withdrawal of recognition of the Union on December28, 1972, was lawful. General Counsel, however, contendedbecause of certain conduct engaged in by the Respondent itdid not have a good-faith doubt of the Union's majority statusand its withdrawal of recognition was unlawful.The findings,supra,established in June or early July 1972Manager Ekker informed employee Viso that they would bebetter off without a union and if he were Viso he would getthe Union out; about the middle of July 1972 Manager Ekkertold employee Strubb they would be better off decertifyingthe'Union and going along with Dow by not being organizedand would be better off under Dow's salaried plan; and in lateNovember or early December 1972 Assistant Plant Superin-tendent Barber violated Section 8(a)(1) of the Act by solicit-ing employee Guillot to sign a card to decertify the Union andthreatened him with discharge for refusing to sign a card.While Section 10(b) of the Act24 precludes finding ManagerEkker's statements to Viso and Strubb, which occurred morethan 6 months preceding the filing of the charge, to constitutea violation of the Act, such statements may be considered forthe purpose of shedding light on whether Respondent's with-drawal of recognition of the Union which occurred within the6-month period preceding the filing of the charge constitutedan unfair labor practice case. SeeLocal Lodge No. 1424,International Association of Machinists, AFL-CIO, et al.[Bryan Manufacturing Company], v. N.L.R.B.,362 U.S. 411,416 (1959).25This conduct not only established Respondent implantedthe idea with employees in the bargaining unit of decertifyingthe Union but it actively engaged in the decertification pro-cess by soliciting an employee under threat of discharge tosign a card to decertify the Union. Contrary to Respondent's24 Sec 10(b) of the Act contains a proviso which provides in part "Thatno complaint shall issue based upon any unfair labor practice occurring morethan six months prior to the filing of the charge with the Board and madethe service of a copy thereof upon the person against whom such charge ismade .25General Counsel's argument that Respondent's implementation of dif-ferent wages and benefits between those employees represented by theUnion at the Paincourtville facility and the unrepresented employees at theBreauxBridge facility was discriminatory is rejected. Not only does theevidence fail to establish what wages and benefits the unrepresented em-ployees at the Breaux Bridge facility had previously enjoyed but to nowconsider whether Respondent upon taking over the Paincourtville facilityand continuing in effect the existing wages and implementing those fringebenefits which had been discussed with the Union thereby discriminatedagainst those employees would in effect circumvent the dismissal of therefusal to bargain charge which District 50 had filed against the Respondent,inasmuch as such wages and benefits were put into effect at both facilitiesat the time Respondent assumed operationargument the incident involving Assistant Plant Superintend-ent Barber's solicitation of Guillot to sign a card was isolated,Barber further had informed Guillot at the time he solicitedthe card that they were making a move to get the Union outand had all the cards they needed except one card. Clearly theimplication of Barber's conduct and his remarks were suffi-cient to establish that he was actively engaged in the move todecertify the Union and as such this incident, unrefuted,could not be considered isolated.Thus, 'Respondent having engaged in such conduct de-signed and aimed at causing employee disaffection from theUnion, all of which occurred prior to the receipt of the cardsupon which it had relied in withdrawing recognition of theUnion and before or about the time the decertification peti-tion, later withdrawn, was filed,26 I find the Union did notlose its majority status27 and the Respondent did not have agood-faith doubt of the Union's majority status.Therefore, I find that the Respondent by withdrawingrecognition of the Union as the exclusive bargaining represen-tative of the employees in the aforementioned unit violatedSection 8(a)(5) of the Act.Having found that Respondent's withdrawal of recognitionwas unlawful, and therefore it was obligated to recognize andbargain with the Union, I further find that the Respondentby removing the union notice of a meeting from a bulletinboard reserved for the Union's use and by unilaterally imple-menting without notifying or consulting with the Union asalaried operations plan for its employees in the aforemen-tioned unit violated Section 8(a)(5) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,found to constitute unfair labor practices occurring in con-nection with the operations of Respondent described in sec-tion I, above, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.CONCLUSIONS OF LAW1.WandaPetroleum,Division of Dow Chemical Com-pany,is an employer engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act.2.United Steelworkers of America,AFL-CIO-CLC, is alabor organization within the meaning of Section 2(5) of theAct.3.All production and maintenance employees includinglab men,employed by Employer at its Paincourtville,Louisi-ana, facility;excluding all meter men,pipeline employees,plant clerical employees, technical employees,professionalemployees, watchmen and/or guards, and supervisors as de-fined in the Act constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) ofthe Act.26The petition was filed on November 30, 1972, and Assistant PlantSuperintendent Barber's solicitation and threat to Guillot occurred in lateNovember or early December 197227Under these circumstances I do not find the cards are a reliable basisupon which the true intentions of their signers can be measured WANDAPETROLEUM4.At all times material herein the Union has been, and isnow, the exclusive representative of all employees in theaforesaid appropriate unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5. By soliciting an employee to sign a card to decertify theunion and threatening the employee with discharge for refus-ing to sign the card, Respondent has interfered with, re-strained, and coerced its employees in the exercise of theirrights guaranteed in Section 7 of the Act and has engaged inunfair labor practices in violation of Section 8(a)(1) of theAct.6.By refusing to recognize the Union as the exclusivebargaining representative of the employees in the aforesaidappropriate unit Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(5)of the Act.7.By removing the Union's notice of a meeting from abulletin board reserved for the Union's use and by unilater-ally implementing without notifying or consulting with theUniona salariedoperations plan for its employees in theaforementioned appropriate unit Respondent has engaged inand is engaging in unfair labor pratices within the meaningof Section 8(a)(5) of the Act.8.The aforesaid unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent violated Section 8(a)(1)and (5) of the Act, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.To remedy Respondent's unlawful withdrawal of recogni-tion of the Union, I shall recommend that the Respondentrecognize the Union and upon request bargain collectivelywith the Union as the exclusive representative of all of theemployees in the aforesaid appropriate unit and if an under-standing is reached embody such understanding in a signedagreement.With respect to those unilateral changes made in the useof the bulletin board and the implementation of the salariedoperations plan, I shall recommend that the Union's right tothe use of the bulletin board be restored and that the Re-spondent upon request bargain with the Union concerningthe continued application of the salaried operations plan tothe employees in the aforesaid appropriate unit.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER28Wanda Petroleum, Division of Dow Chemical Company,its officers, agents, successors,and assigns,shall:1.Cease and desist from:28 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.383(a) Refusing to recognize and bargain collectively with theUnited Steelworkers of America, AFL-CIO-CLC, as the ex-clusivebargainingrepresentative of its employees in the fol-lowing appropriate unit concerningwages,hours, rates ofpay, and other terms and conditions of employment:All production and maintenance employees includinglabmen, employed by Employer at its Paincourtville,Louisiana, facility; excludingallmeter men,pipeline em-ployees, plant clerical employees, technical employees,professional employees, watchmen and/or guards, andsupervisors as defined in the Act.(b)Making unilateral changes in the wages, hours, rates ofpay, and other terms and conditions of employment, includ-ing the Union's use of the bulletin board, without first con-sulting and bargaining with the Union as the exclusive bar-gaining representative of its employees in the aforesaidappropriate unit.(c) Interfering with, restraining, or coercing its employeesby soliciting them to sign cards to decertify the Union as theirexclusive bargaining representative and threatening themwith discharge for refusing to sign such cards.(d) In any like or relatedmannerinterfering with, restrain-ing, or coercing its employees in the exercise of the rightsguaranteed them in Section7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Recognize and, upon request, bargain with the UnitedSteelworkers of America, AFL-CIO-CLC, as the exclusivebargaining representative of the employees in the aforesaidappropriate unit with respect to wages, hours, rates of pay,and other terms and conditions of employment and, if anunderstanding is reached, embody the terms of such under-standing in a written agreement.(b)Upon request bargain with the Union concerning thecontinued application of the salaried operations plan to theemployees in the aforesaid appropriate unit.(c) Restore to the Union the right to use the bulletin boardas such right existed prior to the withdrawal of recognitionof the Union.(d) Post at its facilities located at Paincourtville, Louisiana,copies of the attached notice marked "Appendix."29 Copiesof said notices, on forms furnished by the Regional Directorfor Region 15, shall, after being duly signed by Respondent'sauthorized representative, be posted immediately upon re-ceipt thereof, and maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 15, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.29 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the amended complaint be andit herebyis dismissedinsofaras italleged unfair labor prac-tices not specifically found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargain collec-tively concerning rates of pay,wages,hours and otherterms and conditions of employment with United Steel-workers-of America; AFL-CIO-CLC, as the exclusivebargaining representative of the employees in the bar-gainingunit described below.WE WILL NOT make unilateral changes in the wages,hours, rates of pay, and other terms and conditions ofemployment, including the Union's use of the bulletinboard, of our employees in- the bargaining unit describedbelow.WE WILL NOT solicit our employeesto signcards todecertify the Union as their exclusive bargaining repre-sentative or threaten them with discharge for refusing tosignsuch cards.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exercise ofthe rights guaranteed them by Section7 of the Act.WE WILLrecognize and upon request bargain with theUnited Steelworkersof America, AFL-CIO-CLC, asthe exclusive representative of all employees in the bar-gaining unit described belowwithrespect to rates of pay,wages, hours, and other terms and conditionsof employ-ment,and if an understanding is reached,embody suchunderstanding in a signed agreement.The bargainingunit is:All production and maintenance employees includinglab men, employed by Employer at its Paincourtville,Louisiana, facility; excluding all meter men, pipelineemployees, plant clerical employees, technical em-ployees, professional employees, watchmen and/orguards and supervisors as defined in the Act.WE WILL upon request bargain with the Union con-cerning the continued application of the salaried opera-tions plan to those employees in the aforesaid appropri-ate unit.WE WILL restore to the Union the right to use thebulletin board as such right existed prior to the with-drawal of recognition of the Union.WANDA PETROLEUM, DIVISION OF DowCHEMICAL COMPANY